Osbaldo A. Saenz, Sr., Maria
                                                                   Estela G. Saenz Trust, By and
                                                                            Through its



                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 14, 2014

                                      No. 04-14-00040-CV

                                    Osbaldo A. SAENZ, Jr.,
                                          Appellant

                                                v.

 Osbaldo A. SAENZ, Sr., Maria Estela G. Saenz Trust, By and Through its Trustee Esther A.S.
                                      Salmon, Et al.,
                                        Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-12-520
                          Honorable Ana Lisa Garza, Judge Presiding


                                         ORDER
       Appellant Osbaldo A. Saenz Jr. has filed a motion to consolidate appeal number 04-14-
00033-CV and appeal number 04-14-00040-CV. On March 21, 2014, we issued an order asking
the appellees in both appeals to file a response indicating any objection to the motion to
consolidate. No responses were filed. The court has examined the records in the two appeals
and has determined that they should be consolidated. Appellant’s motion to consolidate is
GRANTED.
        It is therefore ORDERED that appeal numbers 04-14-00033-CV and 04-14-00040-CV
are consolidated for appeal under appeal number 04-14-00033-CV. Appeal number 04-14-
00040-CV is hereby administratively closed, and all documents filed under that appeal number
are to be transferred to appeal number 04-14-00033-CV. The parties shall file all future motions,
briefs, and other documents relating to either matter under appeal number 04-14-00033-CV. If
this court decides to submit this cause by oral argument, the matters shall be argued as a single
proceeding, and the total time limit for each party at oral argument shall equal the ordinary time
limit for a single appeal. See 4TH TEX. APP. (SAN ANTONIO) LOC. R. 9.1. The court will dispose
of the consolidated appeal with one judgment, opinion, and mandate.
       The “Motion Requesting Permission For Appellant to Have Access to the Trial Court
Clerk’s Records and a Copy For Each Individual Cause, 04-14-00033-CV, and 04-14-00040-CV
And a Waiver of Copy Fees” filed on March 17, 2014, is DENIED.
       The “Motion Requesting Permission From Appellate Court For Appellant to Have
Access to the Trial Court Clerk’s Records and For a Reasonable Fee to Purchase a Copy of the
Trial Clerk’s Records Cause Numbers 04-14-00033-CV, and 04-14-00040-CV” filed on March
26, 2014, is DENIED.
    The motion for extension of time to file Appellant’s brief filed on April 4, 2014, is
GRANTED. Appellant’s brief is due THIRTY DAYS from the date of this order.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court